Case 19-45615       Doc 205   Filed 03/24/21 Entered 03/24/21 19:39:16              Main Document
                                          Pg 1 of 6
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 In re: Holmes Diltz, Beverly                   )
                                                )             Case No. 19-45615
                                                )             Chapter 13
                                                )             Hearing Date: 04/15/2021
                                                )             Hearing Time:11am
 Debtor(s)                                      )             Hearing Loc:7 N
                                                )

                              10th AMENDED CHAPTER 13 PLAN

  1.1      A limit on the dollar amount of a secured claim, which     ___ Included
           may result in a partial payment or no payment at all       _X_ Not Included
           to the secured creditor.
  1.2      Avoidance of a judicial lien or nonpossessory,             ___ Included
           nonpurchase-money security interest.                       _X_ Not Included
  1.3      Nonstandard provisions set out in Part 5.                  _X_ Included
                                                                      ___ Not Included

 Part 1.         NOTICES

 TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
 presence of an option does not indicate that the option is appropriate in your circumstances or that
 it is permissible in the Eastern District of Missouri. Plans that do not comply with local rules
 and judicial rulings may not be confirmable.

 TO CREDITORS: Your rights may be affected by this plan. Your claim may be reduced,
 modified, or eliminated. You should read this plan carefully and discuss it with your attorney, if
 you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
 one. If you oppose the plan’s treatment, you or your attorney must file an objection to confirmation
 in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015. The Bankruptcy
 Court may confirm this plan without further notice if no objection to confirmation is filed. YOU
 MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO PARTICIPATE IN
 DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY IN
 FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.

 Part 2.         PLAN PAYMENTS AND LENGTH OF PLAN

 2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
 follows: (complete one of the following payment options)

   (A) $____________ per month for _________ months.

   (B) $____________ per month for _______ months, then $__________ per month for
       _______ months, then $__________ per month for ________ months.

   (C) A total of $71,699.00 through February, 2021 then $3,388.00 per month for 41 months
   beginning with the payment due in March, 2021.
Case 19-45615          Doc 205     Filed 03/24/21 Entered 03/24/21 19:39:16            Main Document
                                               Pg 2 of 6
 2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
 Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
 during the life of the plan. The Debtor shall send any tax refund received during the pendency
 of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
 pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
 also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits consisting
 of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

 2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
 _________, if any, to be paid to the Trustee.


 Part 3.             DISBURSEMENTS

 Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise,
 the Chapter 13 Trustee will make the payments to creditors. All disbursements by the Trustee will
 be made pro-rata by class, except per month disbursements described below. However, if there are
 funds available after payment of equal monthly payments in paragraph 3.5 and fees in paragraph
 3.6, those funds may be distributed again to those same paragraphs until paid in full before
 distributing to the next highest paragraphs:

 3.1          Trustee. Pay Trustee a percentage fee as allowed by law.

 3.2      Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on any
 executory contract accepted in paragraphs 3.3(A) or (B) over the following period, estimated as
 follows:

  CREDITOR NAME                    TOTAL AMOUNT DUE              CURE PERIOD (6 months or less)




 3.3     Pay the following sub-paragraphs concurrently: (Payments to be made by the Trustee
  under this paragraph shall cease when the proof of claim has been paid in full, the Chapter 13
  plan has completed, or the Court so orders.)

  (A) Post-petition real property lease payments. Debtor assumes executory contract for real
  property with the following creditor(s) and proposes to maintain payments (which the Debtor
  shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                    MONTHLY PAYMENT

       None

  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which the
  Trustee shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                    MONTHLY PAYMENT               EST MONTHS REMAINING

       None


                                                    2
Case 19-45615      Doc 205     Filed 03/24/21 Entered 03/24/21 19:39:16 Main Document
                                             Pg 3 of 6
  (C) Continuing Debt Payments (including post-petition mortgage payments on real estate,
  other than Debtor's residence.) Maintain payments of the following continuing debt(s) in
  accordance with terms of the original contract with any arrearages owed at the time of filing to
  be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed below or as
  adjusted by the creditor under terms of the loan agreement.

  CREDITOR NAME                 MONTHLY PAYMENT
       None


  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms of loan agreement) to:

  CREDITOR NAME                 MONTHLY PAYMENT                        BY DEBTOR/TRUSTEE

    Wells Fargo                        $2824.45                           Debtor

  (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
  (not provided for elsewhere in the plan) in full in equal monthly installments over the life of the
  plan, estimated as:

  CREDITOR NAME                         TOTAL AMOUNT DUE               INTEREST RATE
   None

 3.4 Attorney Fees. Pay Debtor's attorney $ 0.00 in equal monthly payments over 18 months (no
  less than 18 months). Any additional fees allowed by the Court shall be paid pursuant to
  paragraph 3.6 below. [See procedures manual for limitations on use of this paragraph]

 3.5 Pay the following sub-paragraphs concurrently:

  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
  arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
  period set forth below and with the interest rate identified below, estimated as follows. If no
  period is set forth below for a claim to be paid under this paragraph, the claim will be paid over
  the lesser of the plan length or 48 months.

  CREDITOR NAME        TOTAL AMOUNT DUE               CURE PERIOD             INTEREST RATE

  Wells Fargo            $61,943.89                      48 months                  0.0


  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
  monthly payments over the period set forth below with _7.0__% interest. If no period is set
  forth below for a claim to be paid under this paragraph, the claim will be paid over the plan
  length.

  CREDITOR              EST BALANCE DUE                 REPAY PERIOD           TOTAL w/ INTEREST




                                                  3
Case 19-45615      Doc 205     Filed 03/24/21 Entered 03/24/21 19:39:16              Main Document
                                           Pg 4 of 6
  (C) Secured claims subject to modification. Pay all other secured claims the fair market value
  of the collateral, as of the date the petition was filed, in equal monthly payments over the period
  set forth below with _7.00__% interest and with any balance of the debt to be paid as non-
  priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is
  set forth below for a claim to be paid under this paragraph, the claim will be paid over the plan
  length.

  CREDITOR                BALANCE DUE       FMV         REPAY PERIOD           TOTAL w/ INTEREST
   Title Max                6500.00        6500.00       60 months                 7723.00
   Collector of Revenue     1978.25         693.51       60 months                  693.51

  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
  to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s) shall
  be paid in equal monthly installments over the period and with interest as identified below:

  CREDITOR       EST BALANCE TRUSTEE/CO-DEBTOR             PERIOD          INTEREST RATE


  (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
  filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
  claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
  pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
  duration and shall not receive interest.

 3.6     Additional Attorney Fees. Pay $__2800.00_ of Debtor's attorney's fees and any
 additional Debtor's attorney's fees allowed by the Court.

 3.7     Pay sub-paragraphs concurrently:

  (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
  guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
  pay claim in full with interest rate as identified below:

  CREDITOR NAME           EST TOTAL DUE         TRUSTEE/CO-DEBTOR          INTEREST RATE
    None


  (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or recoverable
  by, a governmental unit, will be paid a fixed amount with the balance to be owed by Debtor(s)
  after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4). Regular payments
  that become due after filing shall be paid directly by Debtor(s):

  CREDITOR                TOTAL DUE             TOTAL AMOUNT PAID BY TRUSTEE
    None

  3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
  elsewhere in the plan in full, estimated as follows:

  CREDITOR NAME                         TOTAL AMOUNT DUE
   None




                                                  4
Case 19-45615        Doc 205     Filed 03/24/21 Entered 03/24/21 19:39:16            Main Document
                                             Pg 5 of 6

  3.9      Pay the following sub-paragraphs concurrently:

  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
  $_____251,800.00___________. Amount required to be paid to non-priority unsecured
  creditors as determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation:
  $___0.00_________.     Amount required to be paid to nonpriority unsecured creditors as
  determined by §1325(b) calculation: $____0.00__________. Debtor guarantees a minimum of
  $__0.00______ (Dollar amount or 100%) will be paid to non-priority unsecured creditors.

  (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
  following creditor(s) and requests that the Court grant the creditor(s) relief from the stays under
  sections 11 U.S.C. §§ 362 and 1301.

           ___ Any deficiency shall be paid as non-priority unsecured debt. unless noted otherwise
               below.

             The Trustee shall stop payment on the creditor's claim until such time as the creditor
              files an amended claim showing the secured and unsecured deficiency (if any) still
              owed after sale of the surrendered collateral. (This paragraph shall not be effective
              unless the box is checked)

  CREDITOR                     COLLATERAL
  LoanSum                     3919 Washington St. Louis MO 63108
  MSD                         3919 Washington St. Louis MO 63108



  (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory contract(s)
  with the following creditor(s). Any balance will be paid as non-priority unsecured debt:

  CREDITOR                     CONTRACT/LEASE


 Part 4.          OTHER STANDARD PLAN PROVISIONS

 4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
 the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

 4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
 file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

 4.3     The proof of claim shall control the valuation of collateral and any valuation stated in the
 plan shall not be binding on the creditor.

 4.4      The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for payment
 to any creditor secured by a mortgage on real estate pending filing of a claim.

 4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

 4.6       Debtor is not to incur further credit or debt without the consent of the Court unless
                                                   5
Case 19-45615        Doc 205    Filed 03/24/21 Entered 03/24/21 19:39:16 Main Document
                                               Pg 6 of 6
 necessary for the protection of life, health or property and consent cannot be obtained readily.

 4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
 payment of the underlying debt determined under non-bankruptcy law or discharge under
  § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
 consumer goods as well as judicial liens which impair exemptions and said creditors will not
 retain their liens if the court enters an order granting Debtor's request to avoid the liens.

 4.8       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

 Part 5.          NONSTANDARD PLAN PROVISIONS

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
 provision is a provision not otherwise included in the Official Form or Local Form or deviating
 from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

 The following plan provisions will be effective only if there is a check in the box “included” in
 Part 1 of this Plan: Trustee shall pay the claim of the Missouri Attorney General in full, over
 the first 26 months of the plan, with no interest, at the same disbursement level as plan
 paragraph 3.3

 5.1   Trustee shall pay the claim of the Missouri Attorney General in full, over the first 26
 months of the plan, with no interest, at the same disbursement level as plan paragraph 3.3.
 _______________________________________________________________________________
 _______________________________________________________________________________
 5.2_____________________________________________________________________________
 _______________________________________________________________________________
 __________________________________________________________________________


 Part 6.                 VESTING OF PROPERTY OF THE ESTATE

 6.1   Title to Debtor’s property shall re-vest in Debtor(s) upon confirmation.

 Part 7.                     CERTIFICATION

 The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
 provisions in this Plan are identical to those contained in Official Local Form 13 of the Eastern
 District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


 DATE: 03/24/2021________ DEBTOR:___/s/ Beverly Holmes Diltz_______________________


 DATE:________ ______           DEBTOR:__________________________


 DATE:___03/21/2021_____ _____/s/ Laurence Mass______________________________
                   Attorney for Debtor(s)

 [L.R. 9011 Signature Block]
                                                   6
